Citation Nr: 9916041	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty for training from November 
1958 to May 1959, and on active duty from October 1961 to 
March 1963.

This appeal stems from a May 1996 rating decision of the RO 
that denied entitlement to service connection for an anxiety 
disorder.  The veteran provided additional evidence during an 
August 1998 hearing before the Board of Veterans' Appeals 
(Board).   He explicitly refused to waive RO consideration of 
that evidence.  The RO did, in fact, did consider that 
evidence and issue a supplemental statement of the case later 
that month.  The Board finds, therefore, that this case is 
now ready for appellate review.  See 38 C.F.R. §§ 19.31, 
20.1304 (1998).


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether an anxiety disorder was incurred in, or 
aggravated by, service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for anxiety disorder has not been presented.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, the 
Board finds that the veteran's claim is not well grounded.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

The service medical records are entirely negative for an 
anxiety disorder.  The October 1958 enlistment examination 
for the South Dakota Army National Guard shows that the 
veteran was psychiatrically normal as do several subsequent 
periodic examinations.  In February 1963, just prior to 
separation, the veteran was examined and found to have 
chronic, moderate alcoholism, but no mental defects 
sufficient to warrant separation through medical channels.  
The February 1963 separation examination, several days later, 
likewise revealed that he was psychiatrically normal.

Yankton State Hospital records from May 1969 to December 1971 
are essentially negative, for the presence of any acquired 
psychiatric disability.  Their diagnoses included alcoholism, 
alcohol addiction and an antisocial personality.

Medical records from the Indian Health Service show that 
anxiety was assessed in December 1991; during a 
hospitalization that month an anxiety disorder was diagnosed.  
Subsequent records show diagnoses of "phobia" and panic 
attacks or panic disorder.  The veteran underwent 
psychotherapy, having complaints regarding his anxiety, until 
near the end of 1992.

The veteran was examined by the VA in March 1996 at which 
time his severe difficulty with alcoholism was noted.  He 
gave a history of intermittent panic disorder with 
agoraphobia that had existed prior to entering service.  
Objective evaluation was essentially negative, and it was 
concluded that the veteran had no permanent disabilities of a 
psychiatric nature.  The Axis I diagnosis was panic disorder 
with agoraphobia, in remission.

VA outpatient treatment records from February to July 1998 
show that the veteran had posttraumatic stress disorder 
apparently related to the death of his father, prior to the 
veteran's service.  The veteran also had panic attacks.  His 
alcoholism was indicated to have been in sustained remission.

In an undated statement received in March 1998, the veteran's 
psychologist, Rosemary Webb, Ph.D., with the Indian Health 
Service, indicated that she had treated the veteran 
intermittently since December 1991.  His presenting problem 
had been anxiety disorder with panic attacks.  She believed 
that the veteran had posttraumatic stress disorder dating 
from his childhood, when he found his father lying dead in a 
road, in a puddle of blood, apparently murdered.  The veteran 
reportedly began experiencing recurrent panic attacks by his 
early teenage years, and had left school because of the 
attacks.  By his mid-teens he had discovered that alcohol 
would relieve the anxiety and episodes of panic.  He then 
began a pattern of drinking as much and as often as possible.  
This pattern was well established by the time the veteran 
entered service.  What had begun as "taking medication" to 
quiet his fear turned into chronic alcoholism.  This was 
never recognized or treated while he was in service, nor was 
the anxiety disorder, it was indicated.  Regarding whether 
the veteran's service experience had made these conditions 
worse, she stated that "I cannot say with certainty.  It is 
clearly possible."

At the August 1998 hearing before the Board, the veteran 
testified as to his difficulties in service, apparently 
believing that his problems had involved more than alcohol.  
He acknowledged that he had problems prior to entering the 
military, but asserted that they worsened during service.

In this case there is no evidence from the service medical 
records, or for over 25 years after separation, that the 
veteran had sustained an anxiety disorder.  The evidence--
especially Dr. Webb's March 1998 statement--indicates that 
the veteran's anxiety began prior to service.  The veteran 
also believes that his anxiety problems began prior to 
service; however, since there was no finding of an anxiety 
disorder at any time during service, the Board need not 
address the presumption of soundness.  See 38 C.F.R. 
§ 3.304(b).  There is no basis in this case for an award of 
service connection for an anxiety on a direct basis: the 
claim is implausible because no medical evidence whatsoever 
supports a finding of an inservice onset of the disability.

Regarding the question of whether an anxiety disorder was 
aggravated in service, no worsening of this condition was 
shown in service since, as noted, it was never diagnosed 
therein.  The statement of Dr. Webb at best only indicates 
that it is "clearly possible" that the veteran's anxiety 
worsened in service.  The facts presented here are, however, 
even less compelling than those in Bloom v. West, 12 Vet. 
App. 185 (1999).  In that case, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") affirmed the 
Board's denial of a claim for dependency and indemnity 
compensation as being not well grounded.  A physician 
involved in that case had stated that that the deceased 
veteran in question had been a long-standing patient of his, 
and that the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition.  That veteran had died of a respiratory 
disability.  The Court held that on the facts in that case 
the use of the word "could", without supporting clinical 
data or other rationale, was simply too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  Bloom v. West, 187.

Here, as in Bloom, there are no clinical data provided to 
support Dr. Webb's conclusion.  Her clinical records from the 
Indian Health Service which contain the records of his 
psychotherapy, which did not begin until the early 1990s, 
never mention that any anxiety was present or worsened in 
service.   There is also no evidence that she had ever 
reviewed his service medical records, although she even 
acknowledges, apparently based upon history, that his anxiety 
was never addressed in service.  Dr. Webb only raises a 
possibility that anxiety could have worsened in service, 
without stating how remote such a possibility might be.  
Without anything more, the opinion is too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  Id.  The Board also notes that there is no medical 
evidence of record that would support a theory that the 
veteran's alcoholism--even if it had become worse in service 
(which the Board need not concede given Dr. Webb's findings 
of its preservice level)--necessarily corresponded to a 
worsening of an underlying anxiety disorder.  Therefore, this 
claim is not well grounded and is properly denied.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.306; Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board observes that veteran has not claimed direct 
service connection for posttraumatic stress disorder.  At 
best, he is claiming that any such disorder was aggravated in 
service.  Therefore, the machinations of 38 C.F.R. § 3.304(f) 
need not be addressed since the question is only one of 
aggravation.  As already discussed, however, no plausible 
claim has been submitted to show aggravation of any 
psychiatric disability in service and, therefore, the claim 
must remain denied.

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Since the issue in this case is not well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





